This conviction was for aggravated assault. The Assistant Attorney-General has filed a motion to dismiss the appeal on the ground that the recognizance is defective. An examination of the recognizance shows that it does not state the amount of the punishment assessed against appellant, as required by article 887, Code Criminal Procedure. May v. State, 40 Tex. Crim. 196. The motion is sustained; and the appeal accordingly dismissed.
Dismissed.
                          ON REHEARING.                       November 22, 1905.